DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, filed October 8, 2021, with respect to the rejection(s) of claim(s) 1-3, 7-10, and 12-17 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Snell US Patent Application Publication 2006/0065395.
Unless repeated below, all other previous objections and rejections have been withdrawn in view of Applicant’s response.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation of “connecting portions” which appears to relate to elements (77) and (79) in the instant invention and therefore renders the scope of the indefinite. Independent claim 1 requires that the exterior portion “extends radially away from the tool body” whereas the connecting portions in the specification extend radially away from the tool body and the exterior portion (72) runs parallel to the tool body and merely offset via the connecting portions. Therefore, it is unclear how the exterior portion extends radially away from the tool body but then also contains the distinct structure of connecting portions which, per the specification, also extend radially away from the tool body. Furthermore, in regards to claim 5,  there is no additional side wall in the embodiment of the specification discussing connecting portions, further rendering the scope of the claim indefinite. It appears that the embodiments disclosed either contain a side wall (45, 46) or a connecting portion (77, 79) but not both. The claims require discrete structures, but there appears to be significant overlap in the actual disclosed structure of these features. For the purposes of examination, the examiner will interpret the claims as requiring at least three sides whether discrete structures or not (as connections portions - plural - is required as well as a side wall). 
Claims 3, 4, 6, and 7 are rejected as depending on a rejected indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snell US Patent Application Publication 2006/0065395 hereinafter referred to as Snell.
	Regarding claim 1, Snell discloses a rotary tool (11) for operation within an underground conduit [0031], comprising a tool body (11 with exterior surface 11a) rotatable around a longitudinal axis (as noted in [0031] the tool is anything from a BHA to a drill bit to a drill string which all meet the limitations of the claim) and a sensor housing (10) (see Figure 6c) including an attachment portion connectable to the tool body (20a) an exterior portion (20) that forms a cavity (18) therebetween wherein the attachment portion is connected to the tool body (via (22a) and (52)) and the exterior portion extending radially away from the tool body (as shown on Figure 6c via the side portions of (20)) and at least one sensor (30) located in the cavity and covered by the exterior portion (as shown on Figure 6c)
	Regarding claims 2 and 3, Snell further discloses one or more connecting portions (the sides of exterior portion (20) are portions of the structure (20) that connect) which join the exterior portion to the attachment portion (as shown on Figure 6c) and are smaller in cross-sectional area (as shown).
	Regarding claim 5, Snell further discloses a side wall (any other of the sides of the exterior portion that forms the cavity).
claim 7, Snell further discloses wherein the at least one sensor is attached to at least one of the one or more connection portions [0037 - connected to any part of the cavity walls].
	Regarding claim 8, Snell further discloses the sensor can be any of a variety including some of the claimed limitations like temperature or inclination [0038].
	Regarding claim 9, Snell further discloses electronic circuitry (31) connected to the sensor and located in the cavity [0037].
	Regarding claim 10, Snell further discloses a transmission unit (52) configured to transmit data from the at least one sensor to a tool located above the BHA [0057-0058].
	Regarding claim 11, Snell further discloses an electronically insulating material (potting compound) filling the cavity [0037].
	Regarding claim 12, Snell further discloses wherein the exterior portion and the sensor are removably attached to the tool body (see title and abstract).
	Regarding claims 13-17, Snell discloses connecting the sensor housing as claimed (see the rejection of claim 1 above) to a tool body (11), which is a drill bit (see Figure 1 and [0033, 0049]), positioning the tool in the wellbore (see Figure 12a), and observing and recording data from the at least one sensor (30) to an electronics unit (31) while operating the rotary tool within the wellbore [0057-0058 - transmitted to surface].
	Regarding claim 18, Snell further discloses wherein the exterior portion extends across an entirety of a length of the attachment portion (see Figure 6c)
	Regarding claim 20, Snell further discloses wherein the toll body includes a blade (see blade not distinctly labeled but shown near reference character (14) on Figure 1) wherein the sensor housing (10) is positioned aligned with the blade (as shown on Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Snell.
Regarding claim 19, Snell discloses wherein the sensor housing are two pieces (the exterior portion and the attachment portion are discrete structures) and fails to teach a one-piece article. However, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have made the sensor housing integral or unitary, rather than from separate components, as it has been held that where the sub-components are used in the same way, constructing formerly separate structures as a one piece construction is a matter of obvious engineering choice and involves only routine skill in the art. See MPEP §2144.04, subsection V, paragraph B & In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Allowable Subject Matter
Claims 4 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al US Patent Application Publication 2019/0249548 teaches an analogous sensor housing which encloses a sensor attached to the outer surface of a tool body (see Figure 5) but is not a rotary tool as required the claim, and Borg-Bartolo et al US Patent Application Publication 2018/0252090 teaches a sensor housing attached to the outer surface of a rotary tool, but fails to teach an attachment portion between the cavity and the tool body (see Figure 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/            Primary Examiner, Art Unit 3672